PER CURIAM.
This was a libel in admiralty in the United States District Court for the Eastern District of Virginia wherein libellant claimed damages and maintenance and cure. It arose out of an accident at sea on board the steamship Sam Houston II, of which libellant was chief engineer.
As the result of a storm, which had moderated, the pump in the flooded forepeak of the vessel had become clogged. The mate sent a request or order to libellant to inspect the pump and endeavor to repair it. While libellant was descending the ladder into the forepeak, he fell, or was thrown from the ladder by the motion of the vessel and sustained the physical injuries which form the basis of the libel. The District Court denied damages to the libellant but awarded libellant $105 for maintenance. Li*172bellant has appealed to us from this decision.
The District Court found that there was no negligence on the part of the ship and that the alleged bend in the ladder had no causal connection with the accident. There is ample evidence to support these findings.
Maintenance was allowed at the rate of $5 a day from the time the ship reached port until the libellant was discharged from the hospital as cured and fit for duty. We are unable to find any error in this allowance.
The decree of the District Court is affirmed.
Affirmed.